34 F.3d 1075
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Jayson R. THOMPSON, Defendant-Appellant.
No. 94-10060.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 23, 1994.*Decided Aug. 26, 1994.

Before:  WALLACE, Chief Judge, HUG, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Jayson R. Thompson appeals his sentence under the Sentencing Guidelines for violating his term of supervised release by testing positive for amphetamine/methamphetamine.  Thompson contends that the district court's consideration of his failure to appear at a revocation hearing as a factor in sentencing him at the high end of the Guidelines range constituted impermissible double counting because Thompson received a consecutive sentence for a contempt of court conviction arising out of the same failure to appear.  Because we lack jurisdiction to review a district court's discretionary decision to impose sentence at a particular place within the applicable Guidelines range,  see United States v. Reed, 914 F.2d 1288, 1290 (9th Cir.1990), this appeal is dismissed.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3